IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TERRANCE JOHNSON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1775

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed October 10, 2016.

An appeal from an order of the Leon County Circuit Court.
James Shelfer, Judge.

Nancy A. Daniels, Public Defender; John Knowles, Steven L. Seliger, and Archie F.
Gardner, Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and WINSOR, JJ., CONCUR.